EXHIBIT 10.27


MODIFICATION AGREEMENT


This Modification Agreement (this “Agreement”) is made and entered into this
20th day of April, 2010 (the “Effective Date”), by and among SSGI, Inc, a
Florida corporation (hereinafter referred to as the “Company”), Surge Solutions
Group, Inc., a Florida corporation and wholly-owned subsidiary of the Company
(“Surge”), and Ryan Seddon, an individual resident of the State of Florida
(hereinafter referred to as “Executive”).


WHEREAS, Executive is currently the Chairman of the Board, Chief Executive
Officer and President of the Company, a significant shareholder of the Company,
and an employee and officer of Surge; and


WHEREAS, Executive and the Company have agreed to (i) terminate Executive’s
employment with Surge, (ii) terminate Executive’s officer positions with the
Company and Surge, (iii) modify Executive’s positions on Boards of Directors of
both Surge and the Company, and (iv) modify Executive’s equity and debt
interests in the Company.


NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree as follows:


1.
EMPLOYMENT AND MANAGEMENT MATTERS



 
1.1
Employment and Officer Positions.  Effective as of the Effective Date, Executive
hereby resigns as an employee of Surge, and hereby resigns all of his officer
positions with Surge and with the Company, including, without limitation, his
positions as the Chief Executive Officer and President of the Company.



1.2
Director Positions. Executive hereby resigns as a director of Surge. Effective
as of the Effective Date, Executive hereby resigns his position as Chairman of
the Board of Directors of the Company. Executive shall remain a director of the
Company for the 2010/2011 term.



 
1.3
Consulting Agreement.  Effective as of the Effective Date, Executive and the
Company shall execute and enter into a Consulting Agreement in the form attached
hereto as Exhibit A.



 
1.4
Termination of Employment Agreements.  Effective as of the Effective Date, the
parties hereby agree that any and all agreements relating to employment between
Executive, on the one hand, and Surge, the Company or any other affiliate of the
Company, on the other hand (including, without limitation, that certain
Employment Agreement dated April 1, 2007, by and between Executive and Surge, as
amended) are hereby terminated and of no further force or effect, and no party
shall have any further rights, duties or obligations under any such agreements
relating to employment.


 
1

--------------------------------------------------------------------------------

 

2.
EQUITY INTERESTS



 
2.1
Forfeiture of Shares of Common Stock.  Executive agrees that, on the Effective
Date, he shall surrender to the Company for cancellation stock certificates
representing that number of shares of common stock, par value $0.001 per share,
of the Company (the “Common Stock”) equal to (a) the total number of shares of
Common Stock owned by Executive on the Effective Date, minus (b)
4,000,000.  Such number of shares of Common Stock to be forfeited by Executive
are hereinafter referred to as the “Forfeited Shares”.   Executive represents
and warrants that he owns the Forfeited Shares free and clear of liens or other
encumbrances other than those imposed under applicable state and federal
securities laws.  Immediately after giving effect the transactions contemplated
by this Section 2.1, the parties acknowledge and agree that Executive shall own
4,000,000 shares of Common Stock.



 
2.2
Issuance of Warrant.  On the Effective Date, the Company shall grant and issue
to Executive a warrant to purchase 500,000 shares of Common Stock pursuant to a
Warrant in the form attached hereto as Exhibit B.



3.
COMPANY LOANS



 
3.1
Loan Forgiveness.  Executive hereby agrees to forgive all but $125,000 of the
remaining balance of principal and interest due by the Company or any of its
subsidiaries (including Surge) to Executive in connection with previous loans
made by Executive to the Company or any of its subsidiaries (including
Surge).  The $125,000 not forgiven by Executive pursuant to the first sentence
of this Section 3.1 shall be evidenced by, and payable by the Company in
accordance with, the form of Promissory Note attached hereto as Exhibit C (the
“Promissory Note”).



 
3.2
No Other Indebtedness Owed to Executive.  Immediately after giving effect to the
transactions contemplated by Section 3.1, the parties acknowledge and agree that
neither the Company nor any of its subsidiaries (including Surge) owes any
indebtedness to Executive, other than (a) indebtedness evidenced by the
Promissory Note, and (b) indebtedness for reasonable travel advances or similar
advances for expenses incurred by Executive on behalf of and in the ordinary
course of business of the Company or any of its subsidiaries for which Executive
is entitled to reimbursement by the Company or such subsidiary in accordance
with the Company’s or such subsidiary’s normal policies and procedures.


 
2

--------------------------------------------------------------------------------

 

4.     REPRESENTATIONS AND WARRANTIES


Each party hereto hereby represents and warrants to other party, as of the
Effective Date, as follows:


 
4.1
Power and Authority.  Such party has the full power and authority to enter into
this Agreement and to perform his or its obligations under this Agreement in
accordance with the provisions of this Agreement. This Agreement has been duly
authorized, executed and delivered by such party and constitutes a legal, valid
and binding obligation of such party, enforceable in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, moratorium or
other similar laws affecting creditors' rights generally and by general
equitable principles.



 
4.2
No Conflicts.  The execution and delivery of this Agreement by such party does
not, and, the performance of, and compliance with, the terms of this Agreement
by such party, will not, (a) conflict with or violate any provision of any law,
statute, judgment, injunction, decree, ruling or resolution to which such party
is subject, (b) violate its organizational documents, if applicable, or
(c) conflict with or constitute a default (or an event which, with notice or
lapse of time, or both, would constitute a default) under, or result in the
breach of, any material agreement or other instrument to which he or it is a
party or that is applicable to such party or any of his or its assets, or any
order or decree applicable to such party.



 
4.3
Consents.  No permit, authorization, consent or approval of or by, or any
notification of or registration, declaration or filing with, any person
(governmental or private) is required to be obtained or made by such party in
connection with the execution, delivery and performance by him or it of this
Agreement or the consummation by such party of the transactions contemplated
hereby



5.
COVENANTS OF THE COMPANY



 
5.1
B&M Transaction.  The Company shall use its commercially reasonable best efforts
to consummate the acquisition of B & M Construction Co., Inc., a
Florida corporation.



 
5.2
Uncompleted Work Contracts.  The Company shall use its commercially reasonable
best efforts to timely complete all uncompleted work contracts to which it or
any of its subsidiaries (including Surge) is a party as of the Effective Date.


 
3

--------------------------------------------------------------------------------

 

 
5.3
Repayment of Guaranteed Indebtedness.  The Company shall use its commercially
reasonable best efforts to repay all outstanding indebtedness or other
obligations of the Company or any of its subsidiaries, the payment or
performance of which was personally guaranteed by Executive (including, without
limitation, the Company’s outstanding indebtedness to Wachovia Bank and to
Alpina Lending, LP) (the “Guaranteed Indebtedness”).  In addition, the Company
shall promptly pay off or retire all indebtedness (in the approximate amount of
$50,000) under Executive’s Visa credit card (last four digits 6931), which
indebtedness was incurred for the sole benefit of the Company and/or one or more
of its subsidiaries.



 
5.4
Transfer of Vehicle.  On the Effective Date, the Company or Surge shall transfer
to Executive, in exchange for $10.00, title to the following vehicle currently
being driven by Executive:  2008 Ford F150 Quad cab (black).   Upon such
transfer, Executive shall be solely responsible for the payment of all loans on
such vehicle, as well as all costs and expenses relating to the ownership,
operation and maintenance of such vehicle.



 
5.5
Indemnification.  The Company shall indemnify Executive and his heirs, personal
representatives, successors and assigns (collectively, the “Executive Parties”)
and save and hold each of them harmless against and pay on behalf of or
reimburse such Executive Parties as and when incurred, for any loss, liability,
demand, claim, action, cause of action, cost, damage, deficiency, tax, penalty,
fine or expense, whether or not arising out of third party claims (including
interest, penalties, reasonable attorneys’ fees and expenses and all amounts
paid in investigation, defense or settlement of any of the foregoing and
enforcement of Executive’s rights hereunder) which any such Executive Party may
suffer, sustain or become subject to, as a result of, in connection with,
relating or incidental to or by virtue of, the Guaranteed Indebtedness,
including but not limited to any costs, fees or obligations in any manner
associated with the debts and obligations listed in Section 5.3 above.



6.
COVENANTS OF EXECUTIVE



 
6.1
Licenses.  Until the first (1st) anniversary of the Effective Date, or until the
termination of the Consulting Agreement, whichever period is longer, Executive
shall (a) keep active, and in good standing and in full force and effect, all
licenses, certificates and permits held by Executive that relate or are
beneficial to the business of the Company or any of its subsidiaries (including
Surge), (b) comply in all material respects with the terms and conditions of all
such licenses, certificates and permits, and (c) not violate or cause any
violation of any such licenses, certificates or permits or the laws or rules
governing the issuance or continued validity thereof.  The Company shall pay
directly (or reimburse Executive for) all costs and expenses incurred in
connection with keeping all such licenses, certificates and permits active and
in good standing and in full force and effect during such time period.


 
4

--------------------------------------------------------------------------------

 

7.
GENERAL



 
7.1
Successors and Assigns. Neither the rights nor the obligations of any party
under this Agreement may be assigned without the prior written consent of the
other parties hereto (except that the Company may assign its rights and
obligations to any affiliate thereof or to a successor in interest (whether by
merger, acquisition or otherwise) without the prior written consent of
Executive; provided, however, that any such assignment shall not relieve the
Company from its obligations hereunder).  Any assignment in violation of the
foregoing shall be null and void.  Subject to the preceding sentences of this
Section 7.1, the provisions of this Agreement (and, unless otherwise expressly
provided therein, of any document delivered pursuant to this Agreement) shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, legal representatives, successors and assigns.



 
7.2
Notices. All notices (including other communications required or permitted)
under this Agreement must be in writing and must be delivered (a) in person,
(b) by registered or certified mail, postage prepaid, return receipt requested,
(c) by a generally recognized courier or messenger service that provides written
acknowledgement of receipt by the addressee, or (d) by facsimile or other
generally accepted means of electronic transmission with a verification of
delivery.  Notices are deemed delivered when actually delivered to the address
for notices as follows:

 
To the Company or Surge:


SSGI, Inc.
8120 Belvedere Road, Suite 4
West Palm Beach, Florida 33411
Attn:  President
Facsimile:  (561) 202-6216


With a copy to:


Block & Garden, LLP
5949 Sherry Lane, Suite 900
Dallas, Texas  75225
Attn:  Warren W. Garden, Esq.
Facsimile:  (214) 866-0991


To Executive:


Ryan Seddon
5391 S.W. Windward Way
Palm City, Florida  34990
Facsimile:  (772) 288-3140

 
5

--------------------------------------------------------------------------------

 

With a copy to:


Ford & Harrison LLP
101 E. Kennedy Boulevard, Suite 900
Tampa, Florida  33602
Attn:  Tammie L. Rattray, Esq.
Facsimile:  (813) 261-7899


Any party may by written notice as set forth herein change the address or fax
number to which notices or other communications to him or it are to be delivered
or mailed.


 
7.3
Entire Agreement; Amendments.  This Agreement and all other agreements referred
to herein or delivered in connection herewith shall constitute the entire
agreement among the parties relating to the subject matter hereof, shall
supersede all prior agreements, commitment letters, and understandings among the
parties hereto relating to the subject matter hereof, and shall not be modified,
amended or terminated, nor shall any provision hereof be waived, except in a
writing signed by all parties affected.



 
7.4
Governing Law; Jurisdiction and Venue.  THIS AGREEMENT SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER THE LAWS OF THE STATE OF FLORIDA AND FOR ALL PURPOSES SHALL
BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF SAID STATE APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED WITHIN SAID STATE.  Each party (a) hereby irrevocably
submits to the exclusive jurisdiction of the United States District Court for
the Southern District of Florida and the courts of the State of Florida located
in Palm Beach County, Florida, for the purposes of any suit, action or
proceeding arising out of or relating to this Agreement, and (b) hereby waives,
and agrees not to assert in any such suit, action or proceeding, any claim that
he or it is not personally subject to the jurisdiction of any such court, that
the suit, action or proceeding is brought in an inconvenient forum or that the
venue of the suit, action or proceeding is improper.



 
7.5
Survival.  All representations, warranties and covenants made by any party under
this Agreement shall be considered to have been relied upon by the other parties
and shall survive the Effective Date indefinitely.



 
7.6
Specific Performance.  The parties recognize that if any party refuses to
perform under the provisions of this Agreement, monetary damages alone will not
be adequate to compensate any other party for his or its injury.  Each party
shall therefore be entitled, in addition to any other remedies that may be
available, to obtain specific performance of the terms of this Agreement.  If
any action is brought by any party to enforce this Agreement, the other parties
shall waive the defense that there is an adequate remedy at law.  In the event
of a default by any party that results in the filing of a lawsuit for damages,
specific performance, or other remedies, the non-defaulting parties shall be
entitled to reimbursement by the defaulting party of reasonable legal fees and
expenses incurred by the non-defaulting parties.


 
6

--------------------------------------------------------------------------------

 

 
7.7
Counterparts.  This Agreement may be signed in any number of counterparts, each
of which shall be deemed an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.



 
7.8
Counsel.  Each party hereto represents and warrants that he or it has received
the advice and counsel of an attorney in connection with the negotiation,
preparation and execution of this Agreement.  Executive acknowledges that Block
& Garden, LLP has acted as counsel for the Company and Surge and not as counsel
for Executive.



 
7.9
Executive Counsel Fees.  The Company agrees to reimburse Executive for fees
associated with retaining his own counsel, Ford & Harrison LLP, to review and
negotiate this Agreement and other agreements contemplated hereby, to a maximum
reimbursement of $2,000.00, payable within 20 days of Executive submitting his
counsel’s invoice for such services to the Company.



[SIGNATURE PAGE FOLLOWS]

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties have executed this Agreement effective as of the
Effective Date.


The Company:
 
SSGI, INC.
   
By:
/s/ Michael W. Yurkowsky
 
Michael W. Yurkowsky, Director
   
Surge:
 
SURGE SOLUTIONS GROUP, INC.
   
By:
/s/ Michael W. Yurkowsky
 
Michael W. Yurkowsky,
 
Authorized Agent
   
Executive:
 
/s/ Ryan Seddon 
Ryan Seddon, individually


 
8

--------------------------------------------------------------------------------

 

EXHIBIT A


Form of Consulting Agreement

 
9

--------------------------------------------------------------------------------

 

EXHIBIT B


Form of Warrant
 
10

--------------------------------------------------------------------------------


 
EXHIBIT C


Form of Promissory Note

 
11

--------------------------------------------------------------------------------

 